TERRY HAMILTON AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (“Amendment”) is made this 14th day of
August, 2013, between OptimizeRx Corporation, a Nevada corporation (the
“Company”) and Terry Hamilton (“Employee”).

WHEREAS, the Company and Employee previously entered into an Employment
Agreement on August 1, 2008, as amended (the “Employment Agreement”); and

WHEREAS, the Company and Employee desire to amend certain provisions of the
Employment Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereto hereby agree to amend the Employment Agreement as
follows:

1.The paragraph entitled “Compensation” shall be amended to read in its entirety
as follows:

“Compensation

6. As compensation for services rendered under this Agreement, from and after
the date of this Amendment the Employee shall be entitled to receive from the
Employer a salary of $157,500 per year, payable in semi-monthly installments as
such payment becomes due, prorated for any partial employment period. In
addition, Terry Hamilton is eligible for additional quarterly and annual bonus
compensation, stock options and stock grants based on performance metrics set by
the Board of Directors of OptimizeRx Corporation.”

2.In all other respects, the remaining terms, covenants, conditions and
provisions of the Employment Agreement shall continue in full force and effect
to the extent provided in the Employment Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

OPTIMIZERx Corporation EMPLOYEE

By: /s/ David Lester

David Lester

Chief Operating Officer

By: /s/ Terry Hamilton

Terry Hamilton





1

 

